I52/-/V
                                ELECTRONIC RECORD




COA#       05-14-01098-CR                        OFFENSE:        OTHER CRIMINAL


           John Wesley Patterson III v. The
STYLE:     state of Texas                        COUNTY:         Collin

COA DISPOSITION:       DISMISSED                 TRIAL COURT: 416th Judicial District Court


DATE: 9/3/2014                     Publish: NO   TCCASE#:        416-82554-05




                          IN THE COURT OF CRIMINAL APPEALS

                                                                                lS2h/¥
         John Wesley Patterson III v. The
STYLE:   State of Texas                               CCA#:


          Pfco S f                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                          PC:

JUDGE:           U^ L(aA^u6>*~-.                      PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD